Fuller, J.
Plaintiff brought this action against the defendants to recover damages based upon a claim of false imprisonment and appeals to this court from a judgment in favor of the defendants, and from an order overruling a motion for a new trial. The-"arrest and imprisonment complained of was found,by this court to be fully justified in Winton v. Knott (S. D.) 63 N. W. 783, where all the questions presented by this appeal are discussed, and determined adversely to appellant. Buled by that c-ftso, the judgment of the tr;ql court is affirmed.